Citation Nr: 0625261	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-36 951	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for a depressive disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from September 1979 to 
February 1980 and later had additional periods of active duty 
for training (ACDUTRA) and inactive duty training (INACDUTRA) 
in the Army National Guard.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In that decision, the RO granted service 
connection for a depressive disorder and assigned an initial 
30 percent disability rating.  The RO denied an additional 
claim for a TDIU.  The veteran wants a higher initial rating 
for his depressive disorder, aside from a TDIU.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claim for a higher rating 
for his depressive disorder.  So, for the reasons discussed 
below, this claim is being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for a TDIU and apprised of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of this claim has been obtained.

2.  The veteran is currently service connected for a 
depressive disorder, evaluated as 30-percent disabling, and 
for degenerative disc disease of the lumbar spine with 
bilateral L5-S1 radiculopathy, evaluated as 60-percent 
disabling.

3.  The veteran reported on his TDIU application that he had 
completed high school; that his work experience included 
positions as a self-employed mechanic and soldier in the 
National Guard; and that he had last worked on a 
full-time basis in June 1999.

4.  The veteran's service-connected disabilities preclude him 
from securing and maintaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Here, the Board is granting the veteran's claim for the 
reasons discussed below.  So there is no need to determine 
whether there has been compliance with the VCAA, including 
insofar as the Court's holdings in Pelegrini II, Mayfield, 
and Dingess, because even if there has not been this is 
merely inconsequential and, therefore, at most harmless 
error.  See, too, Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  See 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).



Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).



While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Service connection is presently in effect for degenerative 
disc disease of the lumbar spine with bilateral L5-S1 
radiculopathy - evaluated as 60-percent disabling 
effectively since July 1998, and for a depressive disorder - 
evaluated as 30-percent disabling effectively since September 
2003.  The combined rating is 70 percent.  So the veteran 
satisfies the threshold minimum percentage requirements for 
consideration of a TDIU under 38 C.F.R. § 4.16(a).

Other records show the veteran has been receiving disability 
benefits from the Social Security Administration (SSA) 
effectively since November 1, 1999, because of the severity 
of his service-connected low back disability.

On his TDIU application (VA Form 21-8940), the veteran 
indicated that he had a 12th-grade education and had last 
worked as a self-employed mechanic in June 1999.  He also 
indicated he had served in the Army National Guard.

As further support for his TDIU claim, the veteran testified 
at a hearing at the RO in May 2006 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  In discussing his 
employment history, the veteran said that he had worked as a 
carpenter and as a driver for a hardware store before that, 
and that his duties in the National Guard included working as 
a field surveyor.  He also testified that he had attempted to 
apply for other positions since discontinuing work, but was 
unable to find a position as he had been declared unfit for 
duty by the National Guard due to his service-connected low 
back disability.

The reports of June 2005 VA examinations indicate the 
symptoms associated with the veteran's service-connected low 
back disability and depressive disorder, in combination, 
prevent him from securing and maintaining substantially 
gainful employment.  The examiners indicated his low back 
disability requires accommodation (i.e., light duty with 
lifting restrictions and standing/sitting limitations) and 
that his depressive disorder moderately impairs his social 
and occupational functioning.

This medical and other evidence mentioned, especially when 
considered collectively, confirms the severity of the 
veteran's low back disability and depressive disorder render 
him unemployable.  So he is entitled to a TDIU.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, and 4.16.


ORDER

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.


REMAND

Records show the RO obtained some of the veteran's treatment 
records from the VA Medical Center (VAMC) in San Juan, Puerto 
Rico, dated from March 2002 through January 2004.  But it 
appears that still additional, even more recent, records need 
to be obtained.  In written statements and testimony during 
his May 2006 hearing, he indicated that he continued to 
receive treatment at the San Juan VAMC.  These additional VA 
medical records may contain important medical evidence 
or confirmation of his assertions concerning the severity of 
his symptoms, particularly since he testified they have 
continued to worsen.

VA must make a "reasonable effort" to obtain these and 
other relevant records.  And if, per chance, the RO did make 
a reasonable effort to obtain the veteran's more recent VA 
medical treatment records, but they were unavailable, there 
is no indication these records do not exist or that further 
attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b).  See also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (because VA is deemed to have 
constructive knowledge of all VA records, such records are 
considered evidence of record at the time a decision is 
made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

Also, as mentioned earlier in this decision when adjudicating 
the veteran's claim for a TDIU, he was awarded disability 
benefits in March 2001 by the SSA, retroactively effective 
from November 1999 - as a result of the severity of his 
low back disability.  His representative indicated during the 
May 2006 hearing that all SSA records were already on file.  
But while a copy of that agency's decision, and notice 
thereof, have been obtained and associated with the veteran's 
claims file for consideration in this appeal, some of his 
relevant medical treatment records underlying the SSA's 
disability determination may not be on file.  So this 
evidence needs to be obtained, as well.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the claim for a higher initial rating for the 
depressive disorder is REMANDED to the RO (via the AMC) for 
the following development and consideration:

1.  Obtain the complete records of the 
veteran's treatment since January 2004 
from the VAMC in San Juan.  If these 
records are unavailable, simply do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Obtain the veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as any 
hearing transcripts, etc.

3.  Then readjudicate the veteran's claim 
for a higher initial rating for his 
depressive disorder in light of any 
additional evidence obtained.  If this 
claim is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them time to respond before 
returning this claim to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


